Citation Nr: 0533949	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the benefits sought 
on appeal.  The Waco, Texas, RO now services the veteran's 
claim folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C did not begin during service and is not 
medically linked to the veteran's period of service.  

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine the VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA).  The VCAA provides that VA shall apprise 
a claimant of the evidence necessary to substantiate his/her 
claim for benefits and that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In a letter dated in May 2003, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to provide for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The original 
copy of the letter, marked as undeliverable, was returned to 
the RO in May 2003.  In June 2003, however, the veteran 
submitted the documents included in that notice.  Thus, the 
Board finds that the veteran was properly notified and that 
the VA met its duty to notify the appellant of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given VCAA notice in May 2003, 
prior to the August 2003 AOJ decision here on appeal, in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran did not 
appear at an August 2004 hearing scheduled by the RO, but his 
absence does not mitigate VA's compliance with the VCAA 
because the veteran indicated in his VA-9 request for appeal 
that he did not want a hearing.  All known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claim file, 
and the veteran does not contend otherwise.  Thus, the Board 
finds that the VA has done everything reasonably possible to 
notify and assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA.  

In the veteran's original application for VA benefits in 
March 2003, he alleged that he incurred hepatitis C as a 
result of alcohol dependence that he developed while in 
active service.  In November 2003, the veteran alternatively 
argued that, because he did not have tattoos or piercings, 
had not received injections since his discharge from service, 
and had not engaged in high-risk behaviors, he acquired 
hepatitis C as a result of injections that he received during 
active service.  To support this hypothesis, the veteran 
submitted medical treatises which suggest that jet-gun 
injections potentially transmit blood-borne infections and 
that veterans show higher hepatitis C infection rates than 
the general population.  The treatise evidence is speculative 
and specifically states that there is no documented evidence 
of jet gun injectors transmitting hepatitis C.

The veteran's service medical records do not indicate 
diagnoses for hepatitis C or alcohol dependence, and he was 
discharged in 1984 without a positive diagnosis of either 
disability.  The veteran's post-service medical records 
indicate a diagnosis of and long-term treatment for alcohol 
dependence.  The veteran tested positive for hepatitis C in a 
March 2003 medical examination.  During that exam, the 
veteran indicated that he tested positive for hepatitis in 
1995.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection is established by showing that the veteran 
sustained a service injury or disease, that the veteran 
developed a chronic disability, and that the service injury 
or disease proximately resulted in the disability.  See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  Because 
these elements frequently involve medical determinations 
outside the range of common experience or common knowledge, 
medical evidence is generally required to support veterans' 
claims.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  
If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage, 10 Vet. App. at 497.

Service connection is only granted if an injury or disease 
was incurred or aggravated in the line of duty and not if the 
injury or disease was sustained as the result of the 
veteran's own willful misconduct, including a veteran's abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.301(a), (d).  The isolated and infrequent use of drugs and 
alcohol is not willful misconduct, but an injury or disease 
incurred as a result of a claimant's drug or alcohol abuse is 
not considered incurred in the line of duty and is therefore 
not service connected.  See § 3.301(c)(2), (d); VAOPGCPREC 7-
99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999).  
Consequently, while organic diseases and disabilities 
incurred as a secondary result of alcohol abuse are not the 
result of willful misconduct, the veteran cannot claim a 
secondary service connection for those disabilities because 
their underlying cause-alcohol or drug abuse-is not service 
connected.  See 38 C.F.R. § 3.301(c)(3), (d).  The Board 
cannot grant service connection for hepatitis C as a 
proximate result of drug or alcohol abuse, even if a 
connection were established between the veteran's alcoholism 
and his period of service, because alcohol dependence is not 
a service-connected disability.

The veteran's alternate contention, that he acquired 
hepatitis C as a result of injections received in service, is 
not supported by medical evidence of a nexus between the 
veteran's current diagnosis of hepatitis C and his period of 
active service.  The veteran's first diagnosis of hepatitis C 
occurred in 1995, nearly ten years after the veteran was 
discharged from service.  There is no evidence indicating 
that the veteran demonstrated any symptomatology of hepatitis 
during service or before 1995.  

Furthermore, there is no evidence linking the injections that 
the veteran received in service to his current diagnosis of 
hepatitis C.  Because there is no evidence suggesting that 
the veteran has medical training, the Board finds that his 
statements, standing on their own, are not sufficient to 
establish the necessary relationship between his disability 
and service because that assessment requires specialized 
knowledge or expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  In addition, 
hypotheses found in treatises usually cannot demonstrate the 
requisite nexus because treatises offer general medical 
evidence but do not link the specific claimant's disabilities 
to the claimant's service.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  The treatise submitted by the veteran 
offers no direct, individualized evidence connecting his 
current condition to injections he received in service.  
Consequently, there is no competent evidence of a nexus 
between the veteran's current disability and his active 
service, and his claim for service connection for hepatitis C 
must be denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


